IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-66,146-02


IN RE THE HONORABLE RANDY ROLL,
JUDGE, 179TH DISTRICT COURT OF HARRIS COUNTY,
Respondent




ORDER ON SHOW CAUSE IN NO. WR-66,146-02 
IN THE 179TH DISTRICT COURT 
FROM HARRIS COUNTY


 Per curiam.

O R D E R


	On September 14, 2006, Applicant, Manuel Sanchez Victoria, filed an application for a writ
of habeas corpus in the trial court in cause number 1020158. On February 27, 2008, after receiving
his application, we remanded it and directed the Honorable J. Michael Wilkinson, then Judge of the
179th District Court of Harris County, to make findings of fact and conclusions of law and to
forward the supplemental record within 120 days. Between February 27, 2008 and September 15,
2010, we granted four extensions and sent two reminders to the trial court. Having not received the
supplemental record, on September 15, 2010, we ordered the Honorable Randy Roll, (1) Respondent,
to show cause and explain why he failed to file a response within 180 days of July 1, 2009, the last
extension this Court granted. After receiving a response and explanation from Judge Roll, we
conclude that he has shown good cause. The show cause order against him is hereby dismissed. 
	IT IS SO ORDERED ON THIS THE 10th day of NOVEMBER, 2010. 

Do not publish  



1. In 2008, Judge Roll was elected Judge of the 179th District Court of Harris County.